`Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 17/135,273 which was filed on 12/28/2020. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10, 12, 14-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair (US10121187) in view of Huber et al. (US2013/0019261), hereinafter Huber.

Regarding Claim 1:
Nair teaches:
	A method of automatically generating an edited video being a video which is based on at least one product image and product meta-data obtained from a content management system (CMS) (Nair, column 1 line 57 – column 2 line 9, column 7 lines 6-67, column 8 lines 45-55, note the system retrieving the product images/meta-data, note video service for automatically generating an edited video), the method comprising: 
obtaining the at least one product image and product meta-data linked to one of a plurality of products represented by the at least one product image, wherein the at least one product image and the meta-data are stored on said CMS (Nair, column 1 line 60 – column 2 line 10, column 7 lines 6-67, column 12 lines 13-30, column 13 lines 30-40, note not retrieving product images and metadata to generate the video; note video service identifying images of item and data in addition to the images); 
automatically analyzing a content of said product images by a computer processor, to yield product content visual analysis (Nair, column 1 line 60 – column 2 line 10, column 7 lines 1-20, note analyzing various sources of information of such as descriptions and collect images to show images of item; note analyzing content of item images, descriptions, etc. to generate videos); 
automatically generating an edited video by applying a product visualization instruction set to the at least one product image and product meta-data (Nair, column 5 lines 10-45, note using video parameters and rules to configure the sequence and the length, rules specify the relevant segments shown first etc.; column 6 lines 45-62, column 12 lines 25-35, note rules such as order of segments based on relevance; column 13 lines 40-67 note rules to generate a video based on different things such as views, relevancy, likes, etc.; column 14 lines 5-15, column 16 lines 35-51, note video parameters for generating a video); and 
modifying the edited video based on the product content visual analysis (Nair, column 2 lines 15-34, note tracking metrics and using that data to determine another sequence for the images, additional/fewer images, and/or different text/audio to go with the video, then update and republish the video; column 2 lines 50-55, column 5 lines 10-45, note video service using video parameters and rules to configure the sequence by either selecting, setting, and/or updating the sequence and length; column 7 lines 1-20 note updating videos based on user interactions and analyzing content of item images to update videos; column 12 lines 25-50 note editing service to modify video and make further updates by re-ordering, modifying lengths, or editing content; column 13 lines 20-67, column 17 lines 1-35), 
wherein said edited video comprises a sequence of frames, and wherein at least one of the frames includes one or more of the product images together with a visual representation of said meta-data (Nair, column 2 lines 1-10 note arrange images in sequence to generate a video; column 4 lines 63-67, note video can include plurality of segments ordered in a sequence and focus on feature or set of features of the item; column 17 lines 1-16 note frame rate).
While Nair teaches automatically generating an edited product video, Nair doesn’t specifically teach wherein modifying affects an attribute of at least some of the product meta-data.  However, Huber is in the same field of endeavor, video management, and Huber teaches:
modifying the edited video based on the product content visual analysis, wherein said modifying affects an attribute of at least some of the product meta-data (Huber, figure 7, [0090], note graphically displaying logo or text in form of advertisement onto graphically displayed image of pizza box by super imposing it or overlaying it, e.g. modifying affects an attribute; figures 11-12, [0106], note positioning text based on what images in scene such as positioning text on the refrigerator or just outside the boundaries of the area rug; figure 18, [0113], note placement and contour data information; [0120], note placement of text; [0121] note color modification of text; [0123] note color modifications).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Huber because this would improve the ability to easily create, change, modify, and update presentations (Huber, [0053, 0082, 0108]). 

Regarding Claim 2:
Nair as modified shows the method as disclosed above;
Nair as modified further teaches:
wherein the attribute comprises at least one of: color, size, location, and effect of the visual representation of said meta-data (Nair, column 2 lines 15-34, note tracking metrics and using that data to determine another sequence for the images, additional/fewer images, and/or different text/audio to go with the video, then update and republish the video; column 2 lines 50-55, column 5 lines 10-45, note video service using video parameters and rules to configure the sequence by either selecting, setting, and/or updating the sequence and length; column 7 lines 1-20 note updating videos based on user interactions and analyzing content of item images to update videos; column 12 lines 25-50 note editing service to modify video and make further updates by re-ordering, modifying lengths, or editing content; column 13 lines 20-67, column 17 lines 1-35) (Huber, figure 7, [0090], note graphically displaying logo or text in form of advertisement onto graphically displayed image of pizza box by super imposing it or overlaying it, e.g. modifying affects an attribute; figures 11-12, [0106], note positioning text based on what images in scene such as positioning text on the refrigerator or just outside the boundaries of the area rug; figure 18, [0113], note placement and contour data information; [0120], note placement of text; [0121] note color modification of text; [0123] note color modifications).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Huber because this would improve the ability to easily create, change, modify, and update presentations (Huber, [0053, 0082, 0108]).

Regarding Claim 3:
Nair as modified shows the method as disclosed above;
Nair as modified further teaches:
wherein the product meta-data comprises textual product meta-data (Nair, column 1 line 57 – column 2 line 9, column 7 lines 6-67, column 8 lines 45-55, note the system retrieving the product images/meta-data, note textual metadata).

Regarding Claim 4:
Nair as modified shows the method as disclosed above;
Nair as modified further teaches:
wherein the product visualization instruction set is configured to generate a product visualization that complies with predefined advertisement format requirements (Nair, Column 5 lines 10-45, note using video parameters and rules to configure the sequence and the length, rules specify the relevant segments shown first, etc.; column 16 lines 25-31, note video parameters; column 17 lines 1-35, note rules for different items in making the video such as complexity of item defined by service provider (note service provider is a provider that provides item), column 4 lines 1-20).

Regarding Claim 5:
Nair as modified shows the method as disclosed above;
Nair as modified further teaches:
wherein the advertisement format requirements include at least one of: aspect ratio, video duration, and branding specification (Nair, Col. 5 lines 10-45, note using video parameters and rules to configure the sequence and the length, rules specify the relevant segments shown first, etc.; col. 17 lines 1-35, note service provider may predefine video rules to indicate how long video may be, frame rate, resolution, total size, etc.).

Regarding Claim 10:
Nair as modified shows the method as disclosed above;
Nair as modified further teaches:
wherein said modifying comprises changing of at least one of: a position within the frame of at least one element of the edited video (Nair, col. 6, lines 1-14, note removing image, updating text, etc. based on determined relevance of feature, may also use identifier to highlight or point with an arrow to a feature in the image; col. 6, lines 27-45, note multiple images displayed simultaneously; col. 14, lines 43-49, note edit images for uniformity such as resize images, adjust brightness, tone images, to provide consistency); an order or timing of the frames within the edited video (Nair, Col. 2, lines 15-34, note tracking metrics and using that data to determine another sequence for the images, additional/fewer images, and/or different text/audio to go with video, then update and republish the video; col. 5, lines 20-30, col. 14, lines 43-49, note edit images for uniformity such as resize images, adjust brightness, tone images, to provide consistency); a design of at least one visual element within the edited video (Nair, Col. 6, lines 1-15, note using a highlighter or pointing with an arrow to features in image; col. 14, lines 43-49, note edit images for uniformity such as resize images, adjust brightness, tone images, to provide consistency); and a selection of portions from said one or more product images (Nair, Col. 6, lines 27-45, note better feature may be shown of image by zooming in on that specific feature in image; col. 14, lines 43-49, note edit images for uniformity such as resize images, adjust brightness, tone images, to provide consistency).

Regarding Claim 12:
Nair as modified shows the method as disclosed above;
Nair as modified further teaches:
wherein the meta-data comprises at least one of: product price, product price reduction, product availability, store name, and product user- rating (Nair, col. 3, lines 59-65, note product information including price and a rating; col. 4, lines 1-5).


Regarding Claim 14:
Nair as modified shows the method as disclosed above;
Nair as modified further teaches:
wherein the edited video comprises a clickable link that associates the product linked to the at least one product image and/or the at least one visual repreparation of the meta-data, with an online marketplace platform (Huber, figure 7-8, [0102], note the additional information on the edited video may be a link to a webpage to make the purchase, e.g. an online marketplace).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Huber because this would improve the ability to easily create, change, modify, and update presentations (Huber, [0053, 0082, 0108]).

Regarding Claim 15:
Nair as modified shows the method as disclosed above;
Nair as modified further teaches:
wherein the attribute comprises at least one of: color, size, location, and effect of the visual representation of said meta-data (Huber, figure 7, [0090], note graphically displaying logo or text in form of advertisement onto graphically displayed image of pizza box by super imposing it or overlaying it, e.g. modifying affects an attribute; figures 11-12, [0106], note positioning text based on what images in scene such as positioning text on the refrigerator or just outside the boundaries of the area rug; figure 18, [0113], note placement and contour data information; [0120], note placement of text; [0121] note color modification of text; [0123] note color modifications).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Huber because this would improve the ability to easily create, change, modify, and update presentations (Huber, [0053, 0082, 0108]).

Claim 19 discloses substantially the same limitations as claim 1 respectively, except claim 19 is directed to a system with memory and processors (Nair, figure 4, note memory and processors) while claim 1 is directed to a method. Therefore claim 19 is rejected under the same rationale set forth for claim 1.

Claim Rejections - 35 USC § 103

Claim(s) 6-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair in view of Huber and Howard et al. (US2014/0282743), hereinafter Howard.

Regarding Claim 6:
Nair as modified shows the method as disclosed above;
While Nair as modified teaches automatically generating an edited product video, Nair as modified doesn’t specifically teach wherein said one of a plurality of products comprises a product collection which comprises a plurality of products having a common association.  However, Howard is in the same field of invention, video management, and Howard teaches:
wherein said one of a plurality of products comprises a product collection which comprises a plurality of products having a common association (Howard, [0017], note a video that shows one or more consumer products played in an area of the UI).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Howard because this would improve the effectiveness of the system (Howard, [0004, 0015]).

Regarding Claim 7:
Nair as modified shows the method as disclosed above;
Nair as modified further teaches:
wherein the common association comprises at least one of: store, manufacturer, brand, event, seller, supplier, and product attribute (Howard, [0021], note the images/products are linked to an online marketplace (e.g., store/seller) where the user may access descriptions of items shown in the video).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Howard because this would improve the effectiveness of the system (Howard, [0004, 0015]).

Regarding Claim 8:
Nair as modified shows the method as disclosed above;
Nair as modified further teaches:
wherein the edited video exhibits for each product in the product collection, at least one frame that includes the product image and the visualization of the meta-data of said product (Howard, [0017], note images on side of video (e.g., frames) that contain specific product information; [0023] note images or frames of video displayed, [0026)).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Howard because this would improve the effectiveness of the system (Howard, [0004, 0015]).

Regarding Claim 9:
Nair as modified shows the method as disclosed above;
Nair as modified further teaches:
wherein the edited video comprises at least one frame that includes two or more product images of individual products of the product collection (Howard, [0017] note one or more consumer products in area of UI, [0026], [0048)).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Howard because this would improve the effectiveness of the system (Howard, [0004, 0015]).

Regarding Claim 11:
Nair as modified shows the method as disclosed above;
While Nair as modified teaches automatically generating an edited product video, Nair as modified doesn’t specifically teach wherein the product visualization instruction set comprises at least one instruction to include at least one product image from a stock library in the edited video, and wherein said product image is selected based on content of the meta- data.  However, Howard is in the same field of invention, video management, and Howard teaches:
wherein the product visualization instruction set comprises at least one instruction to include at least one product image from a stock library in the edited video, and wherein said product image is selected based on content of the meta- data (Howard, [0025], note selecting a representation of the product using a stock photograph; [0030], note the content provided by the entity may be a representation of an item such as a stock photograph, [0031], [0064], [0078]).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Howard because this would improve the effectiveness of the system (Howard, [0004, 0015, 0030]).

Claim Rejections - 35 USC § 103

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair in view of Huber and Bacharach et al. (US2017/0255987), hereinafter Bacharach.

Regarding Claim 13:
Nair as modified shows the method as disclosed above;
While Nair as modified teaches obtaining information from marketplace listing and webpages, Nair as modified doesn’t specifically state it is obtained via web scrapping or natural language processing (NLP).  However, Bacharach is in the same field of endeavor, content management, and Bacharach teaches:
wherein the obtaining from the CMS is carried out via web scrapping or via natural language processing (NLP) (Bacharach, [0021], note gathering data by scraping web page in which item is listed). 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bacharach because this would improve effectiveness and accuracy of the system (Bacharach, [0002-0003]).

Claim Rejections - 35 USC § 103

Claim(s) 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nair in view of Simon et al. (US8479228), hereinafter Simon.

Regarding Claim 16:
Nair teaches:
A method of automatically generating an edited video being a video which is based on at least one product image and product meta-data obtained from a content management system (CMS) (Nair, column 1 line 57 – column 2 line 9, column 7 lines 6-67, column 8 lines 45-55, note the system retrieving the product images/meta-data, note video service for automatically generating an edited video), the method comprising:
obtaining the at least one product image and product meta-data linked to one of a plurality of products represented by the at least one product image, wherein the at least one product image and said meta-data are stored on said CMS (Nair, column 1 line 60 – column 2 line 10, column 7 lines 6-67, column 12 lines 13-30, column 13 lines 30-40, note not retrieving product images and metadata to generate the video; note video service identifying images of item and data in addition to the images); 
automatically analyzing a content of said product images by a computer processor, to yield product content visual analysis (Nair, column 1 line 60 – column 2 line 10, column 7 lines 1-20, note analyzing various sources of information of such as descriptions and collect images to show images of item; note analyzing content of item images, descriptions, etc. to generate videos);  
automatically selecting a subset of product images or portions thereof and meta-data based on both the visual analysis and a structure, to yield a selected subset of product images or portions thereof and selected meta-data (Nair, column 1 line 60 – column 2 line 10, column 7 lines 1-20, note automatically selected images and metadata)
automatically generating an edited video by applying a product visualization instruction set to the selected subset of product images or portions thereof and selected meta- data (Nair, column 5 lines 10-45, note using video parameters, metadata, and rules to configure the sequence and the length, rules specify the relevant segments shown first etc.; column 6 lines 45-62, column 12 lines 13-35, note rules such as order of segments based on relevance and identifying a subset of images about an item and metadata; column 13 lines 40-67 note rules to generate a video based on different things such as views, relevancy, likes, etc.; column 14 lines 5-15, column 16 lines 35-65, note video parameters for generating a video), 
wherein said edited video comprises a sequence of frames, and wherein at least one of the frames includes one or more of the product images together with a visual representation of said meta-data (Nair, column 2 lines 1-10 note arrange images in sequence to generate a video; column 4 lines 63-67, note video can include plurality of segments ordered in a sequence and focus on feature or set of features of the item; column 17 lines 1-16 note frame rate).
While Nair teaches automatically generating an edited video for products, Nair doesn’t specifically teach automatically selecting a subset of product images or portions thereof and meta-data based on a structure of said CMS, to yield a selected subset of product images or portions thereof and selected meta-data. However, Simon is in the same field of endeavor, content management, and Simon teaches:
automatically selecting meta-data based on both the visual analysis and a structure of said CMS, to yield a selected meta-data (Simon, column 27 lines 17-33, note video metadata is partially based of the label structure of the CMS.  When combined with the other cited reference this would mean the metadata of Nair would be selected partially based on the structure of the CMS).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Simon because this would improve the content retrieval and analysis (Simon, column 27 lines 17-33) 
	
Regarding Claim 17:
Nair as modified shows the method as disclosed above;
Nair as modified further teaches:
wherein the edited video further comprises visual effects (Nair, column 2 lines 15-34, note tracking metrics and using that data to determine another sequence for the images, additional/fewer images, and/or different text/audio to go with the video, which is interpreted as visual effects; column 2 lines 50-55, column 5 lines 10-45, note video service using video parameters and rules to configure the sequence by either selecting, setting, and/or updating the sequence and length, which is interpreted as visual effects; column 7 lines 1-20 note updating videos based on user interactions and analyzing content of item images to update videos, which is interpreted as visual effects; column 12 lines 25-50 note editing service to modify video and make further updates by re-ordering, modifying lengths, or editing content, which is interpreted as visual effects; column 13 lines 20-67, column 17 lines 1-35).

Regarding Claim 18:
Nair as modified shows the method as disclosed above;
Nair as modified further teaches:
wherein the automatically selecting is based on assigning an important measure to at least some of the product images and/or the meta-data (Nair, column 1 line 60 – column 2 line 10, column 2 lines 34-55, column 7 lines 1-20, note the images and metadata may be selected by relevance of the features, e.g. important measure)

Claim 20 discloses substantially the same limitations as claim 16 respectively, except claim 20 is directed to a non-transitory computer readable medium with memory and processors (Nair, figure 4, note memory and processors) while claim 16 is directed to a method. Therefore claim 20 is rejected under the same rationale set forth for claim 16.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        12/2/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152